FILED
                             NOT FOR PUBLICATION                              DEC 04 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARK ANTHONY JONES,                              No. 14-15035

                Plaintiff - Appellant,           D.C. No. 3:13-cv-05172-JSW

  v.
                                                 MEMORANDUM*
EDMUND G. BROWN, Jr., Governor; et
al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Northern District of California
                      Jeffrey S. White, District Judge, Presiding

                            Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

          California state prisoner Mark Anthony Jones appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that Jones

is eligible for re-sentencing under Proposition 36 and that Cal. Penal Code


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1170.126 is unconstitutional. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915A, Hamilton v. Brown, 630

F.3d 889, 892 (9th Cir. 2011), and we affirm.

      The district court properly dismissed without prejudice Jones’ action seeking

injunctive and declaratory relief because it challenged the fact and duration of his

state criminal sentence. See Preiser v. Rodriguez, 411 U.S. 475, 488-89 (1973)

(habeas corpus is the exclusive remedy for a state prisoner who challenges the fact

or duration of his confinement and seeks immediate or speedier release, even

though such a claim may come within the literal terms of § 1983).

      AFFIRMED.




                                          2                                    14-15035